Applicant’s filing of the applicationNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given invoice mail communication from Mr. Prewitt on March 22, 2022.
In claim 27, last line, “a” has been deleted. Further in the last line, before “plants” (second occurrence) the word - - the - - has been inserted.
In claim 28, last line, after “to” the phrase - - plants to - - has been inserted.
The following is an examiner’s statement of reasons for allowance: Hartmann ‘035 (US 6,576,035) discloses a granular material comprising about 0.1 to about v40 % of the total weight as calcium cyanamide and about 60 to about 99.9% of the total weight as urea. (See col. 42, lines 48-51.) Hartmann et al ‘035 teaches at col. 14, lines 19-26 that the term calcium cyanamide encompasses additional components including carbon. However there is no teaching, disclosure or suggestion in Hartmann et al to provide such carbon in the form of carbon black powder, let alone carbon black powder in an amount of about 0.1 to about 1.1 of the total weight. Nor would there be any motivation from the prior art to do so. Accordingly claims 1-9, 27 and 28 are not rejected over Hartmann et al ‘035. Regarding claims 20-26, Hartmann et al ‘035 discloses a method for making a heterogeneous granular composition by 
HJartmann ‘200 (US 2014/0311200) discloses a fluid ionized composition comprising calcium cyanamide (see the Abstract and Paragraph [0004]), and teaches in Paragraph [0177] that the calcium cyanamide may be present from about 0.1% by weight to less than about 30% by weight. Hartmann ‘200 also teaches in Paragraph [0026] that other compounds such as urea ammonium nitrate may be included. Regarding claims 1-8, 27 and 28, there is no teaching disclosure or suggestion in Hartmann ‘200 to include urea in an amount of about 60 to about 99.9 percent of the total weight of the composition. Nor would there be any motivation from the prior art to do so, since even if one selected urea ammonium nitrate as the additional nitrogen based compound, the percentage of urea in the composition would be less than about 60 % of the total weight. Hartmann ‘200 also discloses in Paragraph [0066] that a carbon black ionic substance may be included in the composition. Such carbon black ionic substance would not suggest carbon black powder, as recited in applicant’s claim 1. Moreover, applicant’s claim1 requires a granular material whereas the composition of Hartmann ‘200 is directed to a fluid composition. Accordingly claims 1-8, 27 and 28 are not rejected over Hartmann ‘200. Regarding claims 9-19, although Hartmann ‘200 discloses in Paragraph [0173] that water may be added to the mixture such that the resulting fluid composition comprises at least 14X the mass of the insoluble or weakly soluble high pH calcium formed plant nutrient compounds in the mixture, there would be no motivation for one of ordinary skill in the art to .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Drawings filed on November 6, 2020 are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736